*157ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, C.C., was ordered transferred from juvenile court to the Circuit Court for Jefferson County to be tried as an adult. We remanded this case so that the juvenile court could clarify whether it did in fact consider all of the relevant factors listed in § 12-15-34(d), Code of Alabama 1975, before transferring the appellant. The juvenile court has complied with our directions and has filed its order showing that all of the factors enumerated in § 12-15-34(d) were considered before entering its original transfer order. The transfer of appellant to the Circuit Court for Jefferson County is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.